NORTON, P.J.,
concurring in result.
I concur in result and with all of the opinion except footnote one. Family court commissioners are authorized by law to make findings and recommendations in selected cases. They are imperative to the functioning of some of the largest dockets in the State of Missouri and are necessary to the timely administration of justice. The state legislature and other governmental entities clearly understand the commissioners’ worth, allocating resources to fund their proceedings. Further, I do not agree that this case and others like it reach this Court in error. Supreme Court Rules 129.08-.09 (2006) require the commissioner to transmit her findings and recommendations to the administrative judge of the family court. The judge then adopts, amends, modifies or rejects the findings and recommendations and enters judgment. It is this judgment, not the findings and recommendations of the commissioner, that is reviewed by this Court.